DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 9-28 are currently pending.  
Response to Amendment
Applicant’s amendments filed 12/21/2020 are acknowledged.  New claims 25-28 are added, directed to the amount of a compound of claim 9 effective to treat the appearance of fine lines, thinning of skin or dryness of skin in the administered subject. Claim 28 is directed to the method of claim 9 wherein the administered composition does not contain anti-UV screening agents. 
Claim 9 has been amended to the methodology of treating the appearance of wrinkles, fine lines, thinning of skin, dryness of skin or the combination thereof on a subject having skin including the appearance of wrinkles, appearance of fine lines, thinning of the skin, dryness of the skin or any combination thereof comprising administering to the section of skin comprising said features a compound of Formula (I) in an amount effective to treat wrinkles, appearance of fine lines, thinning of skin, dryness of skin or any combination thereof.
  In view of Applicant’s 35 USC 103(c) disclosure that the prior art of Marion (WO2011/042358 published 04/14/2011 with priority to US Provisional 61272646 filed 10/15/2009), comprises the same assignee (L’Oreal) as the instantly claimed, said 35 USC 102 (e) rejection of claims 9-24 are withdrawn. Applicant's arguments, filed 12/20/2020 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or 
 
  Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 9-28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Berlin (J Gen Chem of USSR Vol. 19 pages 1-19. Published 1949), Shin (Journal of Agricultural and Food Chemistry Vol. 53, pages 7617-7622. Published 2005), Corstjens (US2008/0025930 published 01/31/2008), Halliwell (Annals of the Rheumatic Diseases Vol. 54 pages 505-510, published 1995) and Leverett (WO2006/063056 published 06/15/2006). 
 
    PNG
    media_image1.png
    474
    984
    media_image1.png
    Greyscale

 Berlin (J Gen Chem of USSR Vol. 19 pages 1-19. Published 1949) teaches derivatives of zingerone (title). Embraced in the teachings of derivatives of zingerone includes the claimed 4-hydroxy-3-ethoxyphenyl ethyl methyl ketone (compound I) that reads on the claimed ethyl gingerone (page 1). 
Berlin does not specifically teach the administration of ethyl gingerone for the treatment of wrinkles, fine lines, dry skin, or thin skin in a subject. 
Shin (Journal of Agricultural and Food Chemistry Vol. 53, pages 7617-7622. Published 2005) teaches zingerone (Figure 1). Zingerone reads on the claimed Formula (I) as follows: R2 is H, R3 is a linear C1 alkyl, and X is O.  Shin teaches that zingerone is a potent and efficient scavenger of peroxynitrite (ONOO-), with an IC50 peroxynitrite scavenging activity of 1.8 
 Shin does not specifically teach the administration of a compound of Formula (I) for the treatment of wrinkles, fine lines, dry skin, or thin skin in a subject, nor does Shin teach wherein R1 is ethyl. 
Corstjens (US2008/0025930 published 01/31/2008) teaches treating pre-mature aging comprising topically administering compounds that are scavengers of peroxynitrite (abstract). Corstjens teaches that removing peroxynitrite from the affected site of the skin will prove highly beneficial for combating the loss or decline of collagen and reversing or treating signs of skin aging, including but not limited to a loss of elasticity of the skin, wrinkles, sagging skin, loss of skin firmness and blotching skin ([0004], [0011]-[0012]). Corstjens teaches that compounds that comprise a peroxynitrite scavenging activity IC50 of 1.8 M, are suitable compounds for the treatment of said skin conditions, which is the same peroxynitrite scavenging activity of zingerone of Shin above ([0048]-[0050], Table 6 claims 1-2, 15-16). Regarding the limitation of claims 14-17, Corstjens teaches that topical compositions comprising 0.01-10% wt. of the active peroxynitrite scavenging compounds are embodied in the methodology, which overlaps with the amounts embraced in claims 14-15 of the instant application. Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, topical administration of said peroxynitrite scavengers, in cosmetically acceptable lotions or gels is also embraced by Corstjens ([0032]-[0034], [0037]-[0038]).

 Halliwell (Annals of the Rheumatic Diseases Vol. 54 pages 505-510, published 1995) teaches that the peroxynitrite non radical is formed by the combination of the nitric oxide free radical (NO.) and the superoxide radical (O2.-) (page 505 right col).   
 
    PNG
    media_image2.png
    161
    543
    media_image2.png
    Greyscale

Leverett (WO2006/063056 published 06/15/2006) teaches free radicals, including nitric oxide free radicals and superoxide radicals are implicated in contributing to the aging of the skin, wrinkling, inflammation and damage to the skin tissue ([0005], [0041-[0044], Table 1). Leverett teaches that vanillin (which comprises a 3-methoxy, 4-hydroxy benzaldehyde motif of zingerone, page 22) and its ethyl homolog (ethyl vanillin) are each potent antioxidants that scavenge reactive molecules that combine to yield peroxynitrite including superoxide (O2.-) and nitric oxide (NO.) free radicals ([0009],Table 1, claims 1, 3, 5, 9-10, 12).
Therefore a skilled artisan would have found it prima facie obvious to apply the peroxynitrite scavenger zingerone to treat signs of skin aging including wrinkles and skin elasticity in view of the combined teaching of Shin and Corstjens. Motivation to topically administer zingerone as a component to treat said signs of skin aging logically flows from the fact that equipotent species of peroxynitrite scavengers were individually taught in the prior art to be useful for the treatment of wrinkles and skin elasticity (Corstjens, ([0032]-[0033], [0037]-[0038], [0049]-[0050, Table 1, claims 1-2). Accordingly, said artisan would have predicted with a reasonable expectation of 
Secondly, said skilled artisan would have predicted that the ethyl homolog of zingerone (the claimed ethyl gingerone of Berlin) would have also inhibited peroxynitrite activity upon its application to the skin, thereby treating wrinkles and skin elasticity in view of the combination of Shin, Halliwell and Leverett.   
 Vanillin (which comprises a 3-methoxy, 4-hydroxy benzaldehyde motif of zingerone and its ethyl homolog (ethyl vanillin) were each potent antioxidants taught in the prior art effective for scavenging superoxide (O2.-) and nitric oxide (NO.) free radicals, radicals that produce peroxynitrite (Halliwell: page 505 left col.; Leverett: [0005], [0009], [0041-0044], Table 1, claims 1, 3, 5, 9-10, 12).  
 In the instant case, the parent compounds ethyl vanillin of Leverett and zingerone of Shen comprises possess the capacity to inhibit peroxynitrite (Halliwell: page 505, Leverett: Table 1; Shen page 7619, page 7621 Table 1-2). Consistent with this reasoning, a skilled artisan would have predicted that the combination of both parent compounds via substituting the aldehyde motif of ethyl vanillin for the alkyl chain embraced within zingerone, the resulting ethyl gingerone compound would yield similar pharmacological properties as its parent compounds, and thereby be an effective compound for treating wrinkles and skin elasticity in the administered subject.  
  Further, the only difference between the Applicants methodology and that taught within the prior art of Berlin, Shin, Corstjens, Halliwell and Leverett is that a -CH2- spacer exists on R1 of zingerone motif of Formula (I) (as shown in the boxed figure “-O-CH2-CH3), while the combination of Shin, Corstjens, Halliwell and Leverett do not 2- spacer on the efficacious zingerone core (-O-CH3). In other words, the instantly claimed compounds of 9-28 and zingerone of Berlin, Shin, Corstjens, Halliwell and Leverett above are “homologs”: Please also see MPEP §2144.09, which states that compounds that are homologs (e.g., compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-groups, such as in the present case where the methoxy group is replaced by an ethoxy group) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar pharmacologic properties.  It is recognized that “[A] prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deuel, 51 F.3d at 1558, USPQ 2d. at 1214. Specifically, the applicant states that the compounds of claims 9-28 are efficacious at treating symptoms of skin aging including: dryness/irritation and UV photo-induced ageing of the epidermis (pages 5-6). Additionally, the anti-aging structurally similar compound Zingerone taught by the combination of Shin, Corstjens, Halliwell and Leverett above is an effective agent for scavenging peroxynitrite, a compound that yields the decline of collagen and formation of wrinkles, sagging skin and blotched skin (Corstjens: [0004], [0011]-[0012]). 
The instant situation is also amenable to the type of analysis set forth in In re Grabiak, 769 F. 2d, 729, 731,226 USPQ 870,871 (Fed. Cir. 1985), wherein “[W]hen chemical compounds having very close structural similarities and similar utilities, without more a prima facie case may be made.” Furthermore, as stated in 2144.09 of the MPEP "[C]ompounds which are homologs (compounds differing regularly by the successive 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties." In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Considering that zingerone, vanillin and its ethyl homolog, ethyl vanillin are each were effective at inhibiting peroxynitrite development which degrades collagen and elastin activity in skin, promotes signs of intrinsic skin aging (as taught Shin, Corstjens, Halliwell and Leverett above), applying the same logic to the instant claims, one of ordinary skill in the art would have been inspired with at least a reasonable expectation of success that the ethyl homolog compounds of zingerone would also effectively skin elasticity and wrinkles in a patient.  
Thirdly, said artisan would have found it prima facie obvious to prepare the ethyl gingerone compound of Berlin, Shin, Corstjens, Halliwell and Leverett in a topical formulation comprising at least 0.1-10% wt. of the topical composition for the treatment skin elasticity and wrinkles in view of Corstjens. Motivation to formulate the ethyl gingerone compound in a concentration of 0.1-10% wt. of the topical composition logically flows from the fact that Corstjens teaches that said concentration is a suitable amount of peroxynitrite compound to be incorporated into a topical composition in order for said composition to be effective at treating wrinkles and skin elasticity (Corstjens, abstract, [0011]-[0012], [0029]-[0033], [0037]-[0038], [0049]-[0050], Table 6, claims 1-2, 5, 15, 19). Accordingly, a skilled artisan would have predicted that applying ethyl gingerone of Berlin, Shin, Corstjens, Halliwell and Leverett, in a topical composition comprising 0.1-10% wt. of the active peroxynitrite scavenger, as taught by Corstjens, 
Regarding the limitations of claims 25-27, wherein ethyl gingerone is present in an amount sufficient to treat fine lines, thinning of skin and dryness of skin in a subject, as disclosed above, the combination of Berlin, Shin, Corstjens, Halliwell and Leverett render obvious the administration of a topical formulation comprising at least 0.1-10% wt. of ethyl gingerone for the treatment skin elasticity and wrinkles. As evidenced by page 6 and 12 of the specification, 0.1-10% wt. is identified as a suitable amount of said compound to treat signs of cutaneous aging, which overlaps with the amount embraced within the combined prior art.  Further, the combination of Berlin, Shin, Corstjens, Halliwell and Leverett do not specifically teach the incorporation of UV screening agents with the disclosed composition, and therefore read on the limitation of claim 28.
Lastly, regarding the limitations wherein the ethyl homolog of zingerone stimulates filaggrin protein expression in human epidermal keratinocytes upon topical administration of said composition to the skin of a subject in need thereof (claims 22-24), the topical administration of a composition comprising the ethyl homolog of zingerone to the skin to effectively suppress the signs of intrinsic chronobiological aging in a subject has been rendered obvious in view of the combined teachings of Shin, Corstjens, Halliwell and Leverett above. Properties (such as ‘stimulating filaggrin protein expression in human epidermal keratinocytes”) that naturally flow from the process step of administration to the skin the ethyl homolog of zingerone in a therapeutically effective amount to a subject in need of suppressing signs of chronobiological aging are considered characteristic features of the claimed product. It is noted that In re Best (195 In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the prior art methodology of preparing and topically applying to the skin the ethyl homolog of zingerone to effectively suppress signs of chronobiological aging taught by the combination of prior art above does not stimulate filaggrin protein expression in human epidermal keratinocytes upon its topical administration
 
 Applicant traverses the rejection.  Applicant argues that no evidence has been presented that a zingerone compound having an ethyl group at R1 has equivalent peroxynitrite scavenging activity to the compounds provided by the prior art above, and therefore, the Office has failed to establish a prima facie case of obviousness. 
Applicant additionally argues that the prior art of Corstjens fails to enable the use of any compound that scavenges peroxynitrite for the treatment of the claimed dermatological conditions, let alone provides a reasonable expectation of success that any compound with only said pharmacological property would be effective at treating the disclosed conditions. 
 Applicant further argues that a skilled artisan would not have selected zingerone of Shin, nor its ethyl homolog for the treatment of the claimed conditions as Shin teaches that zingerone is potentially used for Alzheimer’s and atherosclerosis and not the claimed dermatological conditions. 
Applicant lastly argues that a skilled artisan would not have predicted that modification of ethyl vanillin of Leverett to ethyl gingerone would yield the same pharmacological properties as Fuller teaches that three phenolic compounds each of which possess a vanillic core all comprise different functionalities.
 
 Response to Arguments
Applicant’s arguments, filed 12/21/2020 are acknowledged and have been carefully considered.   Applicant asserts that there is no evidence to support that the ethyl gingerone compound of Berlin and the instant claims would yield similar scavenging activity to that of zingerone, and therefore, a prima facie case of obvious does not exist. The examiner is not persuaded.  Applicant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co
Secondly, a reasonable expectation of that the claimed ethyl gingerone will possess peroxynitrite scavenging properties given the close structural similarity between zingerone, taught by Shin above, and its claimed ethyl homolog. A skilled artisan would have been motivated to substitute the peroxynitrite scavenging zingerone of Shin, with the claimed ethyl gingerone of Berlin in order to arrive at the claimed methodology with a reasonable expectation of success because given the close structural similarity between zingerone and ethyl gingerone. A person of ordinary skill in the art would have believed that the ethyl gingerone containing composition, like Shin’s peroxynitrite scavenging zingerone composition, would comprise the same pharmacological properties of the parent compound zingerone. As such, said artisan would further reasonably expect that the pharmacological properties (peroxynitrite scavenging) would treat signs of skin aging through the mechanism of action outlined by Corstjens and Leverett above (See PTAB decision of Ex Parte Veronique Chevalier and Sofiane Outtara on 03/03/2020 in Application 14007520 in regards to obviousness to substitute zingerone for ethyl gingerone).  
Next, Applicant’s attempts to discredit the mechanism of Corstjens is unsupported by fact. The preponderance of evidence provided by Corstjens and Leverett is that compounds that scavenge peroxynitrite are effective for treating signs of skin aging, including wrinkles.  Applicant’s arguments are unpersuasive that to the fact that the prior art of Corstjens does not render obvious, nor enable the use of every compound capable of anti-aging through peroxynitrite scavenging.  MPEP §2121.01[R-3] states that, “A reference contains an ‘enabling disclosure' if the public was in possession of the claimed invention before the date of invention. “Such possession is In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985)." Once again, note that, per the MPEP, a reference does not have to prove efficacy to constitute an enabled disclosure. Rather, so long as the reference provides a clear description of the invention, which, when coupled with the skilled artisan’s own knowledge, is sufficient to describe how to make and use the invention as described, the reference provides an enabled disclosure. Thus, contrary to Applicant’s assertions, the presumption of operability is not negated on the grounds that proof of efficacy, such as, e.g., in the form of data, has not been provided in the reference. Applicant is also reminded that MPEP §2123 teaches, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989).” There is no provision in the MPEP to disregard a teaching in a reference based upon its position or location within the reference. Applicant’s intent to discount the teaching of Corstjens embracing the use of peroxynitrite scavengers for the treatment of skin aging because it neither teaches the use of zingerone nor ethyl gingerone for such a function flies in the face of what is taught in the MPEP, namely, that a reference is valid for all that it would have suggested to one of skill in the art. Additionally, note that MPEP §2121 further teaches that a reference applied under 35 U.S.C. 103(a) constitutes prior art for all that it teaches. In the instant case, Shin teaches that zingerone is an effective peroxynitrite scavenger, while the reference of Corstjens provides a clear description of using peroxynitrite 
Regarding Applicant’s contention that Corstjens does not indicate any particular compound which is a peroxynitrite scavenger, by itself would be sufficient to treat skin conditions let alone the now-identified skin conditions in the claims, the examiner remains unpersuaded as Corstjens states that scavenging free radicals alone would provide protection to the skin ([0012]). The prior art further teaches that free radicals have been implicated in contributing to general aging of the skin, wrinkling of the skin and damage to the skin tissue and topical treatment providing compound that defend against reactive compounds that are detrimental to the maintenance of healthy skin is an art-recognized therapeutic strategy to treat skin aging (Leverett [0005], [0041], [0042]). Consistent with the combined rationale of Corstjens and Leverett above, a skilled artisan would have predicted that the administration of a peroxynitrite scavenging compound would have inhibited the development of aging and wrinkling of the skin, thereby treating the subject in need. 
Regarding Applicant’s contention that a skilled artisan would not have selected zingerone of Shin, nor its ethyl homolog for the treatment of the claimed conditions as Shin teaches that zingerone is potentially used for Alzheimer’s and atherosclerosis and not the claimed dermatological conditions, the examiner remains unpersuaded. As established in the prior art of Corstjens and Leverett above, topical administration of compounds that are free radicals have been implicated in contributing to general aging of the skin, wrinkling of the skin and damage to the skin tissue. Topical administration of 
 Lastly, regarding Applicant’s contention that a skilled artisan would not have predicted that modification of ethyl vanillin of Leverett to ethyl gingerone would yield the same pharmacological properties as Fuller teaches that three phenolic compounds each of which possess a vanillic core comprise different functionalities, the examiner remains unpersuaded. In the instant case, zingerone, which comprises the same pendant chain as the claimed ethyl gingerone is taught to comprise advantageous peroxynitrite scavenging properties (Shin). Considering the vanillic phenol motif of zingerone and its ethyl homolog (ethyl vanillin) were each taught in the in prior art as comprising properties that inhibit peroxynitrite development (Halliwell, Leverett), a skilled artisan would have rationally predicted that substituting the 3-methoxy-4-phenol vanillin motif in zingerone for 3-ethoxy-4-phenol motif of ethyl vanillin, the resulting ethyl gingerone compound would still possess the pendent tail of peroxynitrite scavenging zingerone of Shin and peroxynitrite inhibiting 3-ethoxy-4-phenol motif of ethyl vanillin and therefore yield similar pharmacological properties as its parent compounds. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628